Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), made as of the
7th day of March, 2008 (the “Effective Date”) by and between GOLDEN STAR
MANAGEMENT SERVICES COMPANY, a Delaware corporation, or its nominee (the
“Company”) and MR. THOMAS G. MAIR (the “Employee”), and acknowledged and
consented to by the Company’s parent corporation, GOLDEN STAR RESOURCES LTD., a
Canadian corporation (the “Golden Star”).

WHEREAS, the Employee and Golden Star are parties to an employment agreement
dated the 8 th of February, 2007, and to a letter agreement dated the 20th of
December, 2007 (collectively, the “Original Employment Agreement”), and the
Employee and Golden Star now mutually agree to amend in its entirety and restate
the Original Employment Agreement to assign all of Golden Star’s rights,
responsibilities and obligations under the Original Employment Agreement to the
Company subject to the terms and conditions of this Agreement;

WHEREAS, the Company wishes to have the benefit of the Employee’s services and
to assume all of Golden Star’s rights, responsibilities and obligations under
the Original Employment Agreement subject to the terms and conditions of this
Agreement; and

WHEREAS, the Employee wishes to be so employed by the Company.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, THE EMPLOYEE AND THE COMPANY HERETO AGREE AS FOLLOWS:

 

  1. Employment.

(a) The Company shall employ the Employee, and the Employee shall serve in the
employ of the Company and render exclusive and full-time services to the Company
on the terms and conditions set forth in this Agreement. Employee acknowledges
and agrees that the Company, in its sole discretion, may second the Employee to
Golden Star, or to any other affiliate of Golden Star with or without a written
secondment agreement, for all or any part of the term of this Agreement. In the
event of such secondment, the Employee will operate as a seconded employee of
the seconding affiliate.

(b) The Employee shall serve as President and Chief Executive Officer of Golden
Star and shall perform duties subject to the overall policies and directions of
Golden Star’s Board of Directors.

(c) The Employee shall not serve as a director, general partner or manager of
any other entity without the prior written consent of each of the Board of
Directors of the Company and Golden Star.

(d) The Employee’s principal place of business with respect to his services to
the Company shall be the Company’s offices in Littleton, Colorado or any
successor office.



--------------------------------------------------------------------------------

(e) The Employee acknowledges that he will be required to travel extensively and
perform his duties in other locations, and the Employee shall undertake such
amount of travel away from his principal place of employment as may reasonably
be necessary to carry out his duties and responsibilities hereunder.

2. Term of Employment. The Agreement shall become effective on the Effective
Date. Unless the Employee’s employment is terminated as provided in Section 5,
the term of the Employee’s employment under this Agreement (the “Term”) shall be
for one (1) year from the Effective Date. The Term shall be extended
automatically for successive one-year periods on each successive anniversary of
the Effective Date, unless the Employee or the Company provides written notice
to the other at least three (3) months prior to the anniversary of the Effective
Date of his or its intention not to extend the Term, in which case the Term
shall end on that anniversary of the Effective Date.

If the Company notifies the Employee of its intent not to extend the Term, the
Agreement and the Employee’s employment shall be deemed to have been terminated
without cause pursuant to Section 5(b)(ii) and the Employee shall be entitled to
the payments and other benefits set forth in Section 5(b)(ii).

3. Services. The Employee shall devote his entire business time, best efforts,
skills and attention to the Company in fulfilling his duties and
responsibilities hereunder faithfully and diligently. The Employee shall assume
and perform to the best of his abilities the responsibilities of President and
Chief Executive Officer of Golden Star as well as such other responsibilities as
may be assigned to him by the Board of Directors of the Company or Golden Star
and as are appropriate to the offices he holds. The Employee will engage in no
other business or activity for compensation except for the management of his
personal investments and any business or activity with respect to which he has
received the prior written consent of each of the Board of Directors of the
Company and Golden Star.

4. Compensation and Benefits. The Employee shall be entitled to the following
benefits:

(a) The Company shall pay to the Employee, and the Employee hereby accepts, a
salary (the “Base Salary”) at the rate of US$500,000 per annum. The Employee’s
salary may be increased from time to time by the Board of Directors of the
Company during the term of the Agreement and, upon any increase; such increased
salary shall then become the Base Salary. The Base Salary shall be payable in
equal bi-monthly installments in arrears.

(b) The Employee shall be entitled to participate in Golden Star’s Second
Amended and Restated 1997 Stock Option Plan and in any successor option plan
(the “Option Plan”).

(c) The Employee shall be entitled to participate in Golden Star’s Executive
Management Performance Bonus Plan and in any successor bonus plan.

 

2



--------------------------------------------------------------------------------

(d) The Company shall reimburse the Employee for all reasonable and documented
travel, entertainment and other business expenses actually and properly incurred
by him in connection to his duties hereunder. The Employee shall render expense
accounts requesting reimbursements of his expenses hereunder within a reasonable
period of time following such expense and in accordance with such documentation
and verification as may from time to time be required.

(e) The Employee shall be entitled to participate in such of the Company’s or
Golden Star’s benefit and deferred compensation plans as are from time to time
available to executive officers of the Company or Golden Star, including medical
and dental health plans, life and disability insurance plans, supplemental
retirement programs and other fringe benefit plans (provided, however, that the
Employee’s benefits may be modified or the Employee may be denied participation
in any such plan because of a condition or restriction imposed by law or
regulation or third-party insurer or other provider relating to participation).

(f) The Employee shall be entitled to participate in any and all applicable
group savings or retirement plans, or other fringe benefits of the Company or
Golden Star as established from time to time in which executive officers are
eligible to participate, provided that the Employee shall have fulfilled all
eligibility requirements for such benefits.

(g) The Employee shall be entitled to four (4) weeks of paid vacation during
each year of employment hereunder at such time or times as may be selected by
the Employee and approved by the President and Chief Executive Officer of the
Company, and as are in accordance with the Company’s policies and reasonable
operating requirements. The Employee shall be entitled to all public holidays
observed by the Company’s office to a maximum of ten (10) days per annum.

5. Termination. The Agreement and Employee’s employment may be terminated in the
following manner. In each case, the Company shall have no obligations to the
Employee following termination pursuant to Section 5, other than as set forth in
this Agreement and as provided in any benefit plans in which the Employee is a
participant at the date of termination.

(a) Upon Retirement:

(i) Except as provided otherwise in Section 5(a)(ii), Employee’s employment
shall automatically terminate upon the Employee’s sixty-fifth birthday.

(ii) Upon recommendation from the President and Chief Executive Officer of
Golden Star, the Board of Directors of the Company may, on or before the
Employee’s sixty-fifth birthday and each subsequent birthday, approve the
extension of his employment and this Agreement for one year, until his next
birthday.

(iii) At the time of termination, the Employee shall be paid in a lump sum
payment all accrued salary, any benefits then due and payable under any plans of
the Company or Golden Star in which the Employee is a participant (in accordance
with the provisions of the applicable plan), accrued vacation pay and
reimbursement of any appropriate business expenses incurred by the Employee in
connection with his duties hereunder, all to the effective date of termination
(“Accrued Compensation”).

 

3



--------------------------------------------------------------------------------

(b) By the Company:

(i) For cause, immediately upon notice in writing from the Company to the
Employee. For purposes of this Agreement, “cause” shall mean: (1) unless
resulting from disability as defined in Section 5(b)(iv), the Employee’s
material breach of any terms of this Agreement, if such material breach has not
been cured within thirty (30) days following written notice of such breach to
the Employee from the Company setting forth with specificity the nature of the
breach or, if cure cannot reasonably be effected within such 30-day period, if
the Employee does not commence to cure the breach within such 30-day period and
thereafter pursue such cure continuously and with due diligence until cure has
been fully effected; (2) the Employee’s willful dishonesty towards, fraud upon,
crime against, bad faith action with respect to, deliberate or attempted injury
to, or gross misconduct or material noncompliance with Golden Star’s policies
and procedures which is materially injurious to Golden Star; (3) the Employee’s
conviction for any felony crime (whether in connection with Golden Star’s
affairs or otherwise); or (4) the Employee’s failure to comply with any lawful
directive of the Board of Directors of Golden Star, the failure to comply with
which is stated in such directive to be grounds for termination. At the time of
termination, the Company shall pay the Accrued Compensation to the Employee.

(ii) Without cause, at any time upon the giving of seven days prior written
notice by the Company to the Employee or the Company’s election not to extend
the Term of the Agreement pursuant to Section 2. The Company shall pay to the
Employee in cash or cash equivalent acceptable to the Employee, in a lump sum at
the time of termination, Accrued Compensation plus severance compensation
(“Twelve Months Severance Compensation”) in an amount equal to 1.0 times the sum
of (1) the Employee’s then current Base Salary, (2) the average of the target
bonus for the Employee for the current year and the bonus paid to the Employee
for the previous year, (3) the amount of employer contributions contributed to
the Employee’s account for the most recent plan year before the termination
date, under Administaff Retirement Services (ARS) 401k Plan or any successor
plan and (4) the amount paid by the Company for welfare benefits on behalf of
the Employee for the most recent year. However, to the extent that such payment
exceeds two times the lesser of (1) the sum of Employee’s Base Salary and bonus
under Golden Star’s Executive Management Performance Plan during the year prior
to the year that includes the effective date of termination, or (2) the maximum
amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Internal Revenue Code of 1986, as amended (“Code”)
(US$230,000 in 2008) (“Separation Pay Limitation”), the amount of such payment
in excess of the Separation Pay Limitation shall be withheld by the Company and
paid on the six month anniversary of the Employee’s termination date or, if
earlier, the Employee’s date of death.

 

4



--------------------------------------------------------------------------------

(iii) Immediately and without notice upon the death of the Employee, in which
case the Company shall have no further obligation to the Employee’s estate or
representatives other than to pay Accrued Compensation up to and including the
end of the month in which death occurred.

(iv) At any time upon 90-day notice in writing from the Company to the Employee,
if the Employee shall by reason of disability have failed to perform his duties
under the Agreement. During the 90-day notice period, the Employee shall be
considered a full-time employee of the Company. The Employee’s disability means
his incapacity due to physical or mental illness such that he is unable to
perform his previously assigned duties where (1) such incapacity has been
determined to exist by either (x) the Company’s disability insurance carrier or
(y) the concurring opinions of two licensed physicians (one selected by the
Company and one by the Employee) or (2) the Employee has failed for any three
consecutive months in any calendar year or for six months in the aggregate in
any two successive calendar years to have performed substantially all of his
duties under this Agreement by reason of physical or mental illness, as
determined by the Board of Directors of Golden Star. Any such separation for
disability shall be only as not prohibited by the Americans with Disabilities
Act. The Company shall pay to the Employee in a lump sum at the time of
termination (1) Accrued Compensation, (2) such other payments as may be then due
under any disability insurance policy of the Company in accordance with the
terms of such policy, and (3) payment to the Employee of an amount equal to the
cost of COBRA coverage for the Employee to continue to participate in applicable
benefit plans for one year.

(c) By the Employee:

(i) for material breach of this Agreement by the Company, in which case the
Employee shall have no further obligation to the Company immediately following
the end of the Company’s period to remedy the material breach. The Company shall
make a lump sum payment to the Employee in cash or cash equivalent acceptable to
the Employee at the time of termination in an amount equal to Accrued
Compensation plus Twelve Months Severance Compensation, provided that the amount
of such payment in excess of the Separation Pay Limitation shall be withheld by
the Company and paid on the six month anniversary of the Employee’s termination
date or, if earlier, the Employee’s date of death. For purposes of this clause,
“material breach” shall include the occurrence of any of the following
conditions, provided that the Employee gives the Company written notice of such
condition within ninety (90) days of its occurrence, and the Company fails to
remedy the condition within thirty (30) days of its receipt of notice:

(1) the material reduction by the Company of the Employee’s Base Salary or other
benefits;

(2) the non-payment of compensation and provision of benefits;

 

5



--------------------------------------------------------------------------------

(3) the material reduction by Golden Star of the Employee’s responsibilities or
title; and

(4) the failure of a successor entity to adopt this Agreement.

(ii) voluntarily, if Sections 5(b)(i), 5(b)(ii), 5(c)(i) or 6 are not
applicable, at any time upon three months’ notice in writing to the Company, in
which case the Company shall pay to the Employee in a lump sum at the time of
termination Accrued Compensation up to and including the date of termination.
The Company may waive the requirement of written notice or the notice period in
whole or in part, in which case the Company shall pay to the Employee in a lump
sum at the time of termination an amount equal to Accrued Compensation through
the date on which termination would have occurred had the notice not been
waived.

(d) Upon any termination of employment as set forth in this Section 5 or 6, the
Employee shall, unless otherwise advised by the Company, do the following:

(i) immediately resign all offices held (including directorships, if any) in
Golden Star (and any subsidiary or other affiliated company of Golden Star and
any entity in which Employee holds office at the direction of Golden Star) and,
except as provided in this Agreement, the Employee shall not be entitled to
receive any additional severance payment or additional compensation for loss of
office or otherwise by reason of the resignation. If the Employee fails to
resign as described herein, Golden Star is irrevocably authorized to appoint any
other person in his name and on his behalf to sign any documents or do any
things necessary or requisite to give effect to such resignation; and

(ii) promptly return to the Company all books of account, computer files, maps,
records, reports and other documents, materials and property of the Company in
the possession or control of the Employee.

(e) Except as provided in this Section 5, all amounts payable in cash or cash
equivalent acceptable to Employee under this Section 5 shall, within the time
periods set forth in the General Release (defined below), at the option of the
Company be delivered to the Employee personally or be mailed to the Employee at
the address referred to in Section 10(d).

(f) Prior to, and as an express condition precedent of, payment of the Twelve
Months Severance Compensation or any amount in excess of the Separation Pay
Limitation, as applicable, Employee shall sign, and not revoke, a complete and
comprehensive release of all claims against Golden Star and all related entities
and individuals in a form acceptable to Golden Star (the “General Release”).

6. Change of Control.

(a) In the event of a Termination Upon a Change in Control, the Company shall
immediately pay to the Employee in a lump sum payment Accrued Compensation,
Change of Control Severance. However, the amount of such payment in excess of
the Separation Pay

 

6



--------------------------------------------------------------------------------

Limitation shall be withheld by the Company and paid on the six month
anniversary of the Employee’s termination date or, if earlier, the Employee’s
date of death. For the avoidance of doubt, a Termination Upon a Change of
Control shall not constitute a termination under Section 5 of this Agreement,
and the Employee shall not be entitled to any payment or benefits under
Section 5. The Company shall have no further obligation to the Employee except
as provided under this Agreement and in any benefit plans in effect at the date
of termination which are applicable to Employee.

(i) “Termination Upon a Change in Control” shall mean a termination of the
Employee by the Company without cause within 12 months following a Change in
Control (as defined below) or a termination by the Employee for Good Reason
within 12 months following a Change in Control.

(ii) “Good Reason” shall mean any of the following (without the Employee’s
express written consent):

(1) the assignment to the Employee by the Company or Golden Star of duties
inconsistent with, or a substantial alteration in the nature or status of, the
Employee’s responsibilities immediately prior to a Change in Control;

(2) a material reduction by the Company in the Employee’s compensation or
benefits as in effect on the date of a Change in Control;

(3) any material breach by the Company of any provision of this Agreement, if
such material breach has not been cured within thirty (30) days following
written notice of such breach by the Employee to the Company setting forth with
specificity the nature of the breach; or

(4) any failure by the Company to obtain the assumption and performance of this
Agreement by any successor (by merger, consolidation or otherwise) or assign of
the Company,

provided that the Employee gives the Company written notice of such condition
within ninety (90) days of its occurrence, and the Company fails to remedy the
condition within thirty (30) days of its receipt of notice.

(iii) A “Change in Control” shall be deemed to have occurred if (1) any “person”
or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934), other than a trustee or other fiduciary holding
securities under an employee benefit plan of Golden Star, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of more than thirty percent (30%) of the then outstanding voting
stock of Golden Star; or (2) persons who are Incumbent Directors cease to
constitute a majority of the Board of Directors of Golden Star; or (3) the
shareholders of Golden Star approve a merger, consolidation or amalgamation of
the Company with any other corporation, other than a merger, consolidation or
amalgamation which would result in the voting securities of Golden Star
outstanding

 

7



--------------------------------------------------------------------------------

immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least fifty percent (50%) of the combined voting power of the voting
securities of Golden Star or such surviving entity outstanding immediately after
such merger, consolidation or amalgamation, or (4) the shareholders approve a
plan of complete liquidation of Golden Star or the sale or disposition by Golden
Star of all or substantially all of Golden Star’s assets in one or a series of
related transactions.

(iv) “Incumbent Director” means any person who serves on the Board of Directors
of Golden Star as of the date of this Agreement and any person who is added to
the Board of Golden Star thereafter with the approval of a majority of the
persons who are then Incumbent Directors.

(v) “Change of Control Severance” means an amount equal to (a) two times the sum
of (1) the Employee’s Base Salary for the calendar year in which the termination
became effective, (2) the average of the target bonus for the Employee for the
current calendar year and the bonus paid to the Employee for the previous year,
(3) the amount of employer contributions contributed to the Employee’s account
for the most recent plan year before the termination date, under Administaff
Retirement Services (ARS) 401k Plan or any successor plan, and (4) the amount
paid by the Company for welfare benefits on behalf of the Employee for the most
recent year, plus (b) a portion of the target bonus for the Employee for the
current calendar year which is pro rata to the portion of such year prior to the
Employee’s Change of Control Termination.

(b) In the event of a Termination Upon a Change of Control, the Company shall,
at its sole expense, provide the Employee with outplacement services, the scope
and provider of which shall be selected by the Employee in his sole discretion
and the cost of which shall not exceed an amount equal to 10% of the Employee’s
then current Base Salary. Such outplacement service expenses must be incurred by
the Employee on or before the last day of the first taxable year following the
year in which the Employee’s employment was terminated (the “Expense
Deadline”). Payment requests for such expenses must be submitted by Employee
within ninety (90) days of the Expense Deadline, and payment of such expenses on
behalf of the Employee must be made by the Company on or before the last day of
the sixth month following the Expense Deadline.

(c) Prior to, and as an express condition precedent of, payment of the Change of
Control Severance, any outplacement services, or any amount in excess of the
Separation Pay Limitation, as applicable, Employee shall sign, and not revoke,
the General Release.

7. Acceleration and Vesting of Stock Options. All of the stock options granted
to the Employee under the Option Plan shall become immediately exercisable and
vested and shall remain exercisable for a period of 12 months from the date of
termination of the Employee (a) upon a Change of Control or (b) if after the
first anniversary of the Effective Date (i) the Board of Directors of Golden
Star shall fail at any given time to elect the Employee as President and Chief
Executive Officer of Golden Star or to an executive position possessing
comparable duties and responsibilities or (ii) should the Company terminate the
Agreement or the employment of the Employee without cause. Notwithstanding any
of the foregoing, under no circumstances shall an option remain exercisable for
more than 10 years after the date it was granted.

 

8



--------------------------------------------------------------------------------

8. Confidentiality and Restrictive Covenant. The Employee acknowledges that as a
condition of his employment he is required to maintain the confidentiality of
the Company’s confidential and proprietary information and, accordingly,
acknowledges that he is a party to and continues to be bound by the
Confidentiality and Restrictive Covenant Agreement dated as of March 7, 2008
between the Company and the Employee (the “Confidentiality Agreement”).

9. Golden Star Policies. The Employee agrees to comply with the written policies
of Golden Star, including the Code of Ethics for Directors, Senior Executive and
Financial Officers and other Executive Officers and the Business Conduct and
Ethics Policy (including the Insider Trading Policy). The Company shall promptly
notify the Employee of any modifications to its policies.

10. Miscellaneous.

(a) The failure to insist upon strict compliance with any of the terms,
covenants or conditions of this Agreement shall not be deemed a waiver of such
terms, covenants or conditions, and the waiver by either party of a breach of
any provision of this Agreement shall not operate as or be construed as a waiver
of any subsequent breach thereof.

(b) Should a court or other body of competent jurisdiction determine that any
provision of this Agreement is invalid or unenforceable; such provision shall be
adjusted rather than voided, if possible, so that it is enforceable to the
maximum extent possible, and all other provisions of the Agreement shall be
deemed valid and enforceable to the extent possible.

(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of Colorado, without reference to principles of conflict of
laws, and each of the parties submits to the non-exclusive jurisdiction of the
courts of the State of Colorado.

(d) Any and all notices referred to herein shall be in writing and may be
delivered by mail, by facsimile transmission or by hand. Notice shall be deemed
given five days after mailing, if mailed in the United States by registered
mail, on the date of actual receipt if given by facsimile transmission, or on
the date of delivery, if delivered by hand.

 

9



--------------------------------------------------------------------------------

Address for mailing, facsimile transmission or delivery by hand shall be as
follows:

 

  •  

To the Employee:

Mr. Thomas G. Mair

5263 South Ironton Way

Englewood, CO 80111

UNITED STATES

E-mail: tgmair@msn.com

Fax:                                     

 

  •  

To the Company:

Golden Star Management Services Company

10901 W. Toller Drive, Suite 300

Littleton CO 80127

UNITED STATES

Attention: President and CEO

Fax: +1-303-830-9094

or such other address as either party may from time to time designate in
writing.

(e) It is the intention of the parties that this Agreement comply with and be
administered in accordance with Section 409A of the Code and the interpretive
guidance thereunder, including the exceptions for short-term deferrals,
separation pay arrangements, reimbursements, and in-kind distributions. The
Agreement shall be construed and interpreted in accordance with such intent. To
the extent such potential payments or benefits could become subject to such
Section, the parties shall cooperate to amend this Agreement with the goal of
giving the Employee the economic benefits described herein in a manner that does
not result in the imposition of additional tax under Section 409A of the Code.
Notwithstanding any provision to the contrary,

(i) to the extent the Employee is considered a specified employee under
Section 409A of the Code and would be entitled to a payment during the six month
period beginning on the Employee’s date of the termination that is not otherwise
excluded under Section 409A of the Code under the exceptions for short-term
deferrals, separation pay arrangements, reimbursements, in-kind distributions,
or an otherwise applicable exemption, the payment will not be made to the
Employee until the earlier of the six month anniversary of the Employee’s date
of termination or the Employee’s death; and

(ii) if on the date of termination of the Employee’s employment with the
Company, Employee would not have a separation from service within the meaning of
Section 409A of the Code and the Treasury Regulations thereunder (“Separation
From

 

10



--------------------------------------------------------------------------------

Service”) and, as a result of such termination of employment, would receive any
payment that, absent the application of this Section 10(e)(ii), would be subject
to additional tax imposed pursuant to Section 409A of the Code, then such
payment shall instead be payable on the date that is the earliest of
(1) Employee’s Separation From Service, (2) the date the Employee becomes
disabled (within the meaning of Section 409A(a)(2)(C) of the Code), (3) the
Employee’s death, or (4) such other date as will not result in such payment
being subject to such additional tax.

(f) The parties hereby agree that any dispute or controversy arising out of or
relating to this Agreement, the Employee’s employment with the Company, or the
termination or cancellation of that employment or this Agreement, including
without limitation any claim by the Employee under any federal, state or local
law or statute regarding discrimination in employment, except as may be required
to seek injunctive action under the Confidentiality Agreement, shall be settled
by arbitration by a single arbitrator in accordance with the Commercial
Arbitration Rules of the American Arbitration Association from time to time in
force. The hearing on any such arbitration shall be held in Denver, Colorado. If
such Commercial Arbitration Rules and practices shall conflict with the Colorado
Rules of Civil Procedure or any other provisions of Colorado law then in force,
such Colorado rules and provisions shall govern. This submission and agreement
to arbitration shall be specifically enforceable.

Within thirty (30) days after the receipt by one party of a written notice to
arbitrate delivered by the other party, the parties shall mutually select the
arbitrator. If the parties cannot agree on such arbitrator, the selection of the
arbitrator shall be made in accordance with the procedures of the American
Arbitration Association.

Awards shall be final and binding on all parties to the extent and in the manner
provided by Colorado law. Each award shall expressly entitle the prevailing
party to recover such party’s attorneys’ fees and costs, and the award shall
specifically allocate such fees and costs between the parties. All awards may be
filed by any party with the Clerk of the District Court in the City and County
of Denver, Colorado, and an appropriate judgment entered thereon and execution
issued therefore. At the election of any party, said award may also be filed,
and judgment entered thereon and execution issued therefore, with the clerk of
one or more other courts, state or federal, having jurisdiction over the party
against whom such an award is rendered or its property.

(g) This Agreement is personal to the Employee and without the prior written
consent of the Company shall not be assignable by the Employee, provided that a
deceased Employee’s right to payment hereunder may be assigned by will or the
laws of descent and distribution.

This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

 

11



--------------------------------------------------------------------------------

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets that assumes and agrees to perform this
Agreement by operation of law, or otherwise.

(h) This Agreement supersedes any and all prior written and oral employment
agreements between Golden Star and the Employee and between the Company and the
Employee and, together with the Confidentiality Agreement, represents the entire
agreement between the Company and the Employee and may be amended, modified,
superseded, or cancelled, and any of the terms hereof may be waived, only by a
written instrument executed by each party hereto or, in the case of a waiver, by
the party waiving compliance. The failure of any party at any time or times to
require performance of any provisions hereof shall not affect the right at a
later time to enforce the same.

(i) This Agreement may be executed by the parties hereto in counterparts, each
of which shall be deemed an original, but all such counterparts shall together
constitute one and the same instrument.

(j) All compensation and benefits to the Employee hereunder shall be reduced by
all federal, state, local and other withholdings and similar taxes and payments
required by applicable law.

SIGNING PAGE FOLLOWS

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year appearing on page one of this Agreement.

 

GOLDEN STAR MANAGEMENT SERVICES COMPANY By:    /s/ Ted Strickler     /s/ Monica
Mumford Name:    Ted Strickler     Witness Title:       

/s/ Thomas G. Mair

 

    /s/ Ted Strickler Thomas G. Mair     Witness

 

Acknowledged and Consented to by:

 

GOLDEN STAR RESOURCES LTD.

By:    /s/ Ian MacGregor Name:    Ian MacGregor Title:    Chairman

 

13



--------------------------------------------------------------------------------

CONFIDENTIALITY AND RESTRICTIVE COVENANT AGREEMENT

THIS CONFIDENTIALITY AND RESTRICTIVE COVENANT AGREEMENT (the “Agreement”), made
as of the 7th day of March, 2008 (the “Effective Date”) by and between GOLDEN
STAR MANAGEMENT SERVICES COMPANY and MR. THOMAS G. MAIR (the “Employee”).

WHEREAS Golden Star Management Services Company and the Employee are parties to
an employment agreement dated as of the 7th day of March, 2008 (the “Employment
Date”).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, THE PARTIES HERETO AGREE AS FOLLOWS:

In connection with your employment with Golden Star Management Services Company
and its affiliates (collectively the “Company”), you have access to financial,
operating, technical and other information concerning the Company and its mining
assets and specifically, but not limited to, the properties of the Company, or
access to confidential records of the Company containing such information, some
of which has not previously been made available to the public at large prior to
the date hereof (“Confidential Information”).

You understand that Confidential Information received by you in the course of
your employment with the Company is considered by the Company to be confidential
in nature and you will treat it as such. In consideration for being employed by
the Company as aforesaid, you agree to the covenants that follow and you will
not, without the express written consent of the Company, use Confidential
Information for any purpose other than to provide the employment services for
which you were hired.

The term “person” as used herein shall be interpreted very broadly and shall
include without limitation any corporation, company, partnership or individual.

You agree that you will not, either during the term of your employment with the
Company, or at any time thereafter, disclose or reveal in any manner whatsoever,
the Confidential Information to any other person, except as required to carry
out the terms of your employment, nor shall you make any use thereof, directly
or indirectly, for any purpose other than the purposes of the Company, and you
shall not disclose or use for any purposes, other than those of the Company, the
Confidential Information.

You are hereby advised that there are restrictions on the purchase of securities
imposed by applicable Canadian and United States securities laws and other
domestic and foreign laws relating to the possession of material information
about a public company that has not previously been made available to the public
at large.

In the event that your employment with the Company is terminated for any reason
whatsoever, you agree that you shall return to the Company promptly any
documents, photographs, magnetic tapes and other property containing
Confidential Information which were received by you pursuant hereto without
retaining copies thereof.



--------------------------------------------------------------------------------

The provisions of this Agreement relating to Confidential Information will not
apply to any part of such Confidential Information which you can clearly
demonstrate to the reasonable satisfaction of the Company is now or subsequently
becomes part of the public domain through no violation of this Agreement, or was
in your lawful possession prior to its disclosure to you by the Company.

You shall not, without the Company’s prior written approval, at any time during
the period of your employment and within two (2) years following the termination
of your employment with the Company, (a) either individually or with any other
person, whether as principal, agent, shareholder, officer, advisor, manager,
employee or otherwise, (i) solicit, recruit or employ any person who is a full
time employee of the Company or (ii) make use of, disseminate or disclose any of
the Confidential Information; or (b) individually or through any entity
controlled by you, acquire, lease or otherwise obtain or control any beneficial,
direct or indirect interest in mineral rights or other rights or lands within
twenty five (25) kilometers of any mineral property in which the Company holds,
contemplates acquiring or is negotiating to acquire an interest at the time of
termination.

If, notwithstanding the prohibition set forth in the preceding paragraph, you
acquire, lease or otherwise obtain or control any interest, directly or
indirectly, in breach of the preceding paragraph, you shall notify the Company
of such acquisition within the thirty (30) days immediately following the date
of such acquisition and you agree, upon demand by the Company, to convey or
cause to be conveyed such interest to the Company as soon as practicable
thereafter, in consideration of the payment by the Company to you of the sum of
US$1.00.

In the event of a breach of any of the covenants contained in this Agreement, it
is understood that damages will be difficult to ascertain, and the Company may
petition a court of law or equity for injunctive relief in addition to any other
relief which the Company may have under the law or under this Agreement.

It is further understood and agreed that no failure or delay by the Company in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other
right, power or privilege hereunder.

Should any provision or provisions of this Agreement be illegal or not
enforceable, it or they shall be considered separate and severable from this
Agreement and its remaining provisions shall remain in force and be binding upon
the parties as though the provision or provisions had never been included.

Your obligations under this Agreement shall bind your heirs, executors and legal
representatives, and the rights of the Company under this Agreement shall inure
to the benefit of its successors and assigns.

This Agreement shall be governed and construed in accordance with the laws of
the State of Colorado. You agree to submit to the venue and personal
jurisdiction of the Colorado state and federal courts concerning any dispute
arising from or relating to this Agreement; however the Company is not limited
in seeking relief in those courts.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year appearing on page one of this Agreement.

 

GOLDEN STAR MANAGEMENT SERVICES COMPANY By:    /s/ Ted Strickler     /s/ Monica
Mumford Name:    Ted Strickler     Witness Title:       

/s/ Thomas G. Mair

 

    /s/ Ted Strickler Thomas G. Mair     Witness

 

3